PER CURIAM:
Tomica LaVerne White appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See White v. Danville City Jail, No. 7:06-cv00662-jct, 2007 WL 128323 (W.D.Va. filed January 9, 2007; entered January 10, 2007). We also deny White’s motion for appointment of counsel. *277We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.